WILLSON, Judge.
This conviction is for an aggravated assault and battery, the ground of aggravation alleged being that serious bodily injury was inflicted upon the person assaulted.
Defendant made an application for a change of venue, which application was refused. There is no provision of law which authorizes a change of venue in a misdemeanor case, and the application was properly overruled.
The conviction is not warranted by the evidence, because the evidence shows that the injury inflicted upon the assaulted person was not serious within the meaning of that word as used m the statute. George v. The State, 21 Texas Ct. App., 315.
The judgment is reversed and the cause is remanded.

Reversed and remanded.

Judges all present and concurring.